Title: To Thomas Jefferson from J. Phillipe Reibelt, 22 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Venerable Chef des
                            hommes libres!
                            Baltimore le 22 Janv. 1806.
                        
                        J’ai eû le plaisir, de recevoir ce Matin Vos ordres du 20 relat. aux Livres que Vous desirès pour le Moment—ils seront strictement executès.
                        Vous avez eû la Grace, de m’honorer tout a la tete de cette Lettre d’un adjectif, qui me porte au Comble du
                            bonheur— Apprendre, que je suis cher a l’homme, pour le quel je me suis—depuis tres longtems, et
                            d’un moment a l’autre plus intimement (a tous egards, mais particulierement parcequ’il a—avec un mepris vraiment
                            philosophique de tous passions generalement les plus puissantes—retabli, maintenû et sauvè sur un point de la terre pour
                            le bien de toute l humanitè le regne des principes liberaux)—penetrè au fond de mon Ame de l’admiration et de la
                            Veneration la plus pure, dont jamais l’esprit et le Coeur humains ont etè susceptibles— c’est une persuasion, qui surpasse
                            de beaucoup ce que je n’aurois osè a desirer (n’ambitionant que de Vous etre connu comme une exception des republ.
                            Europeens)— Elle est un bien si precieux pour Moi, que toutes les facultes de tous les Monarques du Monde reunies ne m’en
                            pourroient point offrir un equivalent.
                        Permettez—de Vous observer a cette occasion iterativement, que je ne serais pas ici, si je savois flatter, et parler differement, que je ne pense.
                        Ne connaissant personne ici, que les principaux Negocians Allemans et francais, qui ne possedent pas des
                            proprietes foncieres parcequ’ils ne sont en çe pays çi, que pour ramasser de la fortune, et la remporter en Europe a la
                            premiere Nouvelle d’une paix solide—j’ai—persuadè dans ma Conscience, que j’ai partout servis avec la plus grande
                            exactitude et probitè— priè Mr. Randolph, de vouloir bien—conjointement avec Mr. Carr ou Mr. Eppes—qui au reste sont
                            plus au fait de toutes les Circonstances dont il s’agit que tout autre—se charger de la Caution, ad interim seulement,
                            (afin, que je puisse avant de m’embarquer pour la Nouv. Orleans recevoir la Commission, et partir ainsi avec la Certitude
                            de la Chose) jusqu’a ce, qu’avec des Lettres, que les principaux negocians francais d’ici m’ont offert pour des
                            proprietaires a la Nouvelle Orleans— j’y aurois pû m’en procurer d’autres securitès—prêt a m’obliger, de faire verser
                            dans leurs mains imediatement non seulement mon petit Capital a fure et Mesure, qu’il me rendrera, mais aussi le salaire
                            annuel de 1000 G.—puis que je suppose, que je pourrois vivre du reste—reunis au produit des quelques Champs, que je
                            Cultivèrois, des
                            Vaches, de la Chasse, de la basse Cour &c. — Mais je n’ai pas
                            de reponse encore—et il y a en ce Moment deux batimens ici, qui se preparent pour faire Voile a la N. Orleans.
                        Je Vous presenterais aussi l’instance, de me preparer une Lettre pour Mr. le Gouverneur Clairborne, ou de lui
                            parler de Moi dans votre première depeche. 
                  Je Vous prie, de continuer d’agreer les expressions des mes profonds homages
                            aussi favorablement, que Vous l’avez bien voulu faire jusqu’ici—
                        
                            Reibelt.
                        
                    